Citation Nr: 1024960	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-40 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals of a 
left foot injury, including post-traumatic arthritis (left foot 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
October 1955 to December 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
determining the Veteran had not submitted new and material 
evidence to reopen his claim for service connection for a left 
knee disorder and confirming and continuing the 20 percent rating 
for his left foot disability.  

In April 2009, in support of these claims, the Veteran testified 
at a hearing at the Board's offices in Washington, DC, before the 
undersigned Veterans Law Judge (Central Office hearing).

In March 2009, the Board issued a decision agreeing that new and 
material evidence had not been submitted to reopen the claim for 
service connection for the left knee disorder, so denying this 
petition.  However, the Board remanded the remaining claim for a 
rating higher than 20 percent for the left foot disability to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.

The AMC has since completed this additional development, 
continued to deny a rating higher than 20 percent for this 
disability in a May 2010 supplemental statement of the case 
(SSOC), and returned the file to the Board for further appellate 
consideration of this remaining claim.




FINDING OF FACT

The Veteran's left foot disability is severe.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent rating for the left 
foot disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant statutes, VA regulations, and precedent cases, 
the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).



For a claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 
2008).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2005 
and July 2008.  The October 2005 letter was sent prior to 
initially adjudicating his claim in the February 2006 decision at 
issue in this appeal, the preferred sequence.  And although that 
initial letter in October 2005 did not comply with all dictates 
of Dingess (indeed, since Dingess had not yet even been issued), 
the Veteran has since received the additional July 2008 letter, 
which does comply with Dingess.  Moreover, since providing that 
additional July 2008 notice letter, the RO and AMC have 
readjudicated his claim in SSOCs issued in October 2008 and May 
2010.  This is important to point out because, as mentioned, the 
Federal Circuit Court has held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, 
the provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records - including the reports of his VA compensation 
examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The reports 
of these examinations, and the other evidence of record, contain 
the findings needed to properly adjudicate his claim, including 
insofar as assessing the severity of the disability at issue.  
So another examination is not needed, especially since, as 
mentioned, the Board already remanded the claim in June 2009 to 
have him reexamined to reassess the severity of his left foot 
disability, and he had this requested examination in July 2009.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 
1 Vet. App. 121 (1991).

The record does not contain all of the Veteran's relevant private 
medical treatment records, but, as will be explained, the Board 
is increasing the rating for his left foot disability to the 
highest possible schedular level even without any potential 
benefit of this additional evidence.  This additional evidence 
concerns recent surgery for his left foot.  During his April 2009 
hearing at the Board, he testified that he would be having 
surgery on this foot only days later.  And, indeed, partly as a 
consequence of him indicating this, the Board subsequently 
remanded his claim in June 2009 for the additional VA 
examination, which, as mentioned, he had in July 2009 to 
ascertain the then present severity of this disability, including 
insofar as determining whether there had been any improvement 
since the surgery.  During that July 2009 VA examination, he 
confirmed that he had had left foot surgery in April 2009 
(so as he had earlier indicated during his hearing that he 
would).  But, again, there is no resulting prejudice in not 
obtaining these additional surgical records because the July 2009 
VA examiner, as requested, assessed the post-operative status of 
the left foot disability in terms of whether there had been any 
improvement from the surgery.  Indeed, in the report of his 
evaluation of the Veteran, this VA examiner indicated "...it 
appears [the Veteran] was certainly benefited by the recent 
surgery."  


However, as this VA examiner went on to also indicate, there 
nonetheless has been some significant deterioration in this foot 
during the last few years, since 2006, indeed necessitating that 
last operation in April 2009.  And this VA examiner then 
proceeded to discuss, in specific detail, the symptoms that 
remain in spite of that surgery.  So even without these 
additional surgical records, the Board has the information needed 
to properly rate this disability.

Thus, as there is no indication or allegation that any other 
relevant evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.

II.  Whether the Veteran is Entitled to a Rating Higher than 20 
percent for the Left Foot Disability

A.  Pertinent Statutes, Regulations, and Precedent Cases

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt concerning the severity of the 
disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

However, that said, the Court has held that, in determining the 
present level of disability for any increased-evaluation claim, 
the Board must consider whether to "stage" the rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  The relevant temporal focus 
for adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed until VA makes 
a final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

According to 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma 
(i.e., post-traumatic arthritis), substantiated by X-ray 
findings, is rated as degenerative arthritis under DC 5003.

Diagnostic Code 5003, in turn, provides that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.

DC 5003 goes on to indicate that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, DC 5003 provides a 20 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent rating 
for degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note (1) 
indicates these ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  Note (2) 
indicates these ratings will not be utilized in rating conditions 
listed under DCs 5013 to 5024, inclusive.

The various foot disabilities are rated, as appropriate, under 
DCs 5276-5284.  But the Veteran's service-connected disability 
does not involve the type of impairment contemplated by most of 
the codes in this range, such as acquired flat foot (DC 5276), 
claw foot/pes cavus (DC 5278), anterior metatarsalgia or Morton's 
disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 
5281), hammer toe (DC 5282), or malunion/nonunion of the tarsal 
or metatarsal bones (DC 5283).  Or he already has a rating higher 
than possible under nearly all of these other codes, even if they 
do apply (except perhaps for claw foot).  He also does not have a 
symptomatic condition secondary to many constitutional conditions 
of the type contemplated by DC 5277, and in any event this code 
only applies to "bilateral" weak foot (meaning both feet), not 
just unilaterally to the left foot in particular as is the case 
in this appeal.  And the minimum rating for the underlying 
condition is just 10 percent, which also is less than his current 
rating.

So this leaves only DC 5284, for other foot injuries.  Under this 
code, "moderate" resulting disability is rated as 10-percent 
disabling, "moderately severe" as 20-percent disabling (the 
Veteran's current rating), and "severe" as 30-percent 
disabling.  A Note in this code also indicates to assign a 40 
percent rating when there is actual loss of use of the foot.



These words "moderate," "moderately severe," and "severe" are not 
defined in DC 5284 or more generally elsewhere in the Rating 
Schedule, with few exceptions.  And rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decision is "equitable and just."  38 C.F.R. 
§ 4.6.

B.  Analysis

Based on the Veteran's reported history in service of a left foot 
injury and the findings reported during his initial VA 
examination after service in May 1960 (indicating there was 
aseptic necrosis of the head of the second metatarsal of 
this foot), the Board granted service connection for this 
consequent disability in April 1973.  And in effectuating that 
grant, the RO assigned an initial 10 percent rating in June 1973, 
retroactively effective from his March 1972 claim.

In August 1994, however, based on additional findings noted in 
more recent VA medical reports, the RO increased the rating for 
this left foot disability to 20 percent, retroactively effective 
from January 1994.

An August 1997 VA outpatient record indicates the Veteran had 
undergone surgery for hammertoe deformity of this foot.  A VA 
examiner in November 1998 also noted evidence of previous surgery 
involving the first metatarsal head.  During this time period the 
Veteran was evaluated for neuropathy of his lower extremities.  
But it was determined this was generalized peripheral neuropathy 
unrelated to his left foot injury in service.  So any 
neurological impairment affecting his left foot cannot serve as 
grounds for further increasing the rating for his left foot 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(indicating that only when it is not possible to separate the 
effects of the service-connected disability from a nonservice-
connected condition does 38 C.F.R. § 3.102 [and § 4.3] in turn 
require that reasonable doubt be resolved in the Veteran's favor 
and the signs and symptoms in question attributed to the service-
connected disability.)

In the statements and testimony he has presented since filing his 
claim in October 2005, the Veteran has cited his chronic left 
foot pain as reason and justification for again increasing his 
rating.

VA outpatient treatment reports from November 2005 to 2009 
reflect that the Veteran's ongoing problems include osteomyelitis 
that developed subsequent to cortisone treatment for this foot in 
2006.  Valgus deformities also were noted in the first, second, 
and third metatarsal phalangeal (MTP) joints in September 2008.  
As well, varus deformities were noted in the left fourth and 
fifth MTP joints in March 2009.

An X-ray in August 2006 at a private facility noted an old distal 
metatarsal osteotomy fixed with screw at the first MTP joint with 
significant degenerative changes in this joint.  He had a 
completely subluxed dislocated third MTP joint.  The second 
metatarsal showed evidence of resection arthroplasty and chronic 
sclerotic changes.  

A VA examination report dated in October 2007 shows the Veteran 
indicated most physical activities caused an exacerbation of his 
symptoms ("flare ups").  It was observed that he was wearing a 
corrective shoe with an orthopedic insert.  The examination 
revealed no weakness or atrophy, though the deep tendon reflexes 
were absent.  There was no objective evidence of painful motion, 
swelling, tenderness, instability, hammertoe, abnormal weight 
bearing or hallux valgus or rigidus.  There was weakness in the 
great toe.  X-ray revealed surgical changes from previous 
bunionectomy of the first metatarsal head, narrowing and erosion 
of the second MTP joint, increased density and erosions at the 
second MTP joint with osteomyelitis or sequela of osteomyelitis; 
and subluxation of the third MTP joint.

And following and as a result of the Board's June 2009 remand, 
the Veteran had another VA compensation examination in July 2009 
- including, as mentioned, to reassess the severity of his left 
foot disability and determine whether there had been any benefit 
from his April 2009 surgery.  The evaluating physician indicated 
it appeared there had been a resection arthroplasty of the MTP 
joints of the lateral 4 toes and fusion of the great toe MTP.  
The Veteran reportedly was not on any medication.  Although he 
was required to wear custom orthopedic shoes, he did not require 
any assistive device.  He had a fairly normal gait.  However, 
when he removed his shoes, there was a pronounced limp (favoring 
his left foot).  He stood with both hindfeet in slight varus with 
the fore foot supinated.  He was unable to walk on his tiptoes or 
heels due to his pain.  And, when standing, he had a tendency to 
move from one side of the foot to the other for relief.  

On objective clinical examination of this foot, there was brawny 
edema.  There was no evidence of abnormal weight bearing.  The 
posterior tibial pulse was present, whereas the anterior tibial 
pulse was absent.  Sensation was intact.  The foot was 
exquisitely tender to deep palpation.  The great toe was held in 
neutral position and fused at the MTP joint.  There was fibrous 
ankylosis of the MTP joints of the remaining lateral 4 toes.  
There was only a flicker of motion in the lateral 4 toes and at 
the interphalangeal joint of the great toe.  So, according to 
this examiner, there were multiple joint deformities.

In summarizing his overall clinical impressions, this VA examiner 
indicated that he had tried to compare the Veteran's current 
clinical picture with that noted by another doctor (Dr. N) as of 
November 2008, and that it appears the Veteran was certainly 
benefited by the recent surgery [in April 2009].  However, this 
VA examiner then went on to note that, if you compare the 
Veteran's present status with that in 2006, the data of the last 
examination, it appears there has been some "significant 
deterioration" in the foot in the last 3 years, which indeed 
necessitated the last operation (referring to the April 2009 
surgery).  Specifically, added this VA examiner, the Veteran 
still has rather severe pain in this foot with prolonged standing 
and walking.  And although he denies fatigability, he obviously 
has very limited motion in the toes because of the recent 
surgery.  Moreover, while incoordination is not a problem, and he 
does not have flare-ups, per se, other than for the aggravation 
of the symptoms with prolonged standing and walking, overall, his 
left foot disability has increased since the evaluation of 2006.



So this VA examiner has rather definitely concluded there has 
been an increase in left foot disability since 2006, despite the 
surgery in the interim in April 2009.  Certainly then, resolving 
all reasonable doubt in the Veteran's favor as required by 
38 C.F.R. § 4.3 in concert with § 4.7, it is just as likely as 
not he now has "severe" left foot disability, rather than just 
"moderately severe" disability.  Hence, he is entitled to a 
higher 30 percent rating under DC 5284, especially when 
considering the affect of his chronic pain - such as during and 
after prolonged standing and walking on this foot.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) (indicating this, too, is a relevant consideration 
in rating this disability).  It is equally significant that he 
essentially has no remaining motion of the toes on this foot, 
particularly his big toe.  Indeed, the motion of these toes is so 
limited that it is tantamount to ankylosis.  
Ankylosis is "[s]tiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from 
Stedman's Medical Dictionary 87 (25th ed. 1990).  It also has 
been described as complete immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].

With all of this said, the Veteran does not have complete loss of 
use of this foot so as to warrant an even higher 40 percent 
rating.  See the Note to DC 5284.  As the July 2009 VA examiner 
explained, there is a definite affect on or impairment of his 
gait, but not so much so that he actually has no remaining 
function of this foot.  His walking and stance are compromised, 
but not totally precluded.



The Board also has considered whether the surgical scarring 
warrants the assignment of a separate rating.  The Rating 
Schedule provides a 10 percent rating for unstable, tender or 
painful superficial scars or if there is limitation of function 
of the part affected.  38 C.F.R. § 4.118, DCs 7804 and 7805 (and, 
by reference, DCs 7800, 7801 and 7802).  But the Veteran has not 
reported any complaints regarding any scarring, and the record 
does not show the scarring is symptomatic or otherwise disabling 
to any extent.  As the scarring has not been shown to result 
in functional limitation, a separate compensable rating is not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

For these reasons and bases, the Board concludes the Veteran is 
entitled to a higher 30 percent rating for his left foot 
disability under DC 5284, because it is "severe", but no 
greater rating under this or any other potentially applicable 
code.

C.  Extra-schedular Consideration

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1).

Here, though, the Board finds no evidence of such exceptional 
circumstances.  Although it is apparent the Veteran's left foot 
disability impacts his activities of daily living, there is no 
indication he has been repeatedly hospitalized or incapacitated 
by this disability in a way not addressed by VA's Rating 
Schedule.  Moreover, he retired from his last job, and not on 
account of his left foot disability.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  And keep in mind, the 
Board is increasing the rating for the left foot disability in 
this decision, not denying the claim for a higher rating.

Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher 30 percent rating is granted for the service-connected 
left foot disability, subject to the statutes and regulations 
governing the payment of VA compensation.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


